EXHIBIT 21 CONMED Corporation Subsidiaries of the Registrant Name State or Country of Incorporation Aspen Laboratories, Inc. Colorado CONMED Andover Medical, Inc. New York CONMED Endoscopic Technologies, Inc. Massachusetts CONMED Integrated Systems Canada ULC Canada CONMED Italia SrL Italy CONMED Receivables Corporation New York Consolidated Medical Equipment Company S.de r.L. de C.V. Mexico Envision Medical Corporation California GWH Limited Partnership Florida Largo Lakes I Limited Partnership Florida Linvatec Corporation Florida Linvatec Austria GmbH Austria Linvatec Australia Pty. Ltd Australia Linvatec Biomaterials, Inc. Pennsylvania Linvatec Biomaterials, Ltd. Finland Linvatec Belgium S.A. Belgium Linvatec Canada ULC Canada Linvatec Deutschland GmbH Germany Linvatec Europe SPRL Belgium Linvatec France S.A.R.L. France Linvatec Korea Ltd. Korea Linvatec Nederland B.V. Netherlands Linvatec Spain S.L.U. Spain Linvatec U.K. Ltd. United Kingdom Linvatec Polska Sp. z.o.o Poland
